Citation Nr: 9930014	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  94-46 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to accrued benefits.

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946, and died in August 1992.  The appellant is the 
veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was previously before the Board in August 1998, at 
which time the issue was whether the appellant had submitted 
a timely notice of disagreement with a determination which 
denied her claim for accrued benefits.  The Board concluded 
that the appellant had filed a timely notice of disagreement 
with a June 1993 decision letter which denied her claim for 
accrued benefits.  In its Introduction in the 1998 decision, 
the Board presented and resolved some procedural issues 
raised by the record.  That discussion is incorporated 
herein.  


FINDINGS OF FACT

1.  Entitlement to specially adapted housing or special home 
adaptation grant cannot legally be granted for accrued 
benefits purposes because they are not periodic monetary 
benefits.

2.  Entitlement to an automobile allowance cannot legally be 
granted for accrued benefits purposes because it is not a 
periodic monetary benefit.  

3.  There was no amount of annual clothing allowance 
remaining due and unpaid at the date of the veteran's death. 


CONCLUSIONS OF LAW

1.  A claim for accrued benefits based on entitlement to 
specially adapted housing or a special home adaptation grant 
is without legal merit.  38 U.S.C.A. § 2101 (West 1991); 38 
C.F.R. §§ 3.809, 3.809a (1998); Pappalardo v. Brown, 
6 Vet. App. 63 (1993).

2.  A claim for accrued benefits based on entitlement to an 
automobile allowance is without legal merit.  38 U.S.C.A. 
§§ 3901, 3902; 38 C.F.R. § 3.808 (1998).  

3.  A claim for accrued benefits based on entitlement to an 
annual clothing allowance is without legal merit.  
38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1977 rating decision, the veteran was granted 
service connection for recurrent thrombophlebitis and loss of 
use of both lower extremities.  It was noted that the 
veteran's recurring thrombophlebitis condition was related to 
her already service-connected varicose veins condition.  A 
100 percent evaluation was established for varicose veins, 
both legs with thrombophlebitis bilaterally, resulting in 
loss of use of both legs.  It was also noted that the veteran 
was entitled to special monthly compensation on account of 
loss of use of both feet.  

In March 1992, the veteran's representative initiated claims 
for special adapted housing; automobile or other conveyance 
certification; and clothing allowance.  In an April 1992 
rating decision, the RO granted entitlement to specially 
adapted housing.  Due to loss of use of both lower 
extremities, the service connected diagnosis was permanent 
and total.  

In April 1992, the RO notified the veteran that she had met 
the basic eligibility requirements for specially adapted 
housing and that it appeared medically feasible for her to 
reside in such a home.  The veteran was advised not to incur 
any debts or obligations in connection with a specially 
adapted home because the notification was not an approval of 
a grant to her.  An initial interview with the VA adaptive 
housing agent was to follow.  In another April 1992 letter, 
the RO notified the veteran that her application for an 
allowance of the purchase of a vehicle at VA expense had been 
received and that her certificate of entitlement had been 
forwarded to her for further processing.  Therein, she was 
informed that she could proceed to negotiate a sales 
agreement with any automobile dealer of her choice.  There is 
no rating decision of record corresponding to the April 1992 
letter regarding automobile allowance.  

On August [redacted], 1992, the veteran died.  The appointed 
representative of her estate is the veteran's daughter, and 
claimant/appellant in this matter.  

In March 1993, the appellant filed an application for accrued 
benefits, on VA Form 21-601.  In a June 9, 1993 letter, the 
RO informed the appellant of the benefits payable due to the 
veteran's death.  

In an undated letter, the RO informed the appellant that the 
appellant's claim for the 1992 clothing allowance for her 
mother had been considered, and it was determined that she 
was not entitled to the annual clothing allowance.  It was 
explained to the appellant that, as her mother died on August 
[redacted], 1992, all benefits were terminated as of August 1, 
1992; and that since the anniversary date for the clothing 
allowance was August of each year, there was no entitlement 
to the 1992 clothing allowance.

In a June 11, 1993 letter, the RO informed the appellant that 
her claim for accrued benefits was disallowed because there 
was no accrued amount payable.  In a June 30, 1993 letter the 
appellant initiated this appeal.  

In an August 1994 letter, the RO notified the appellant that 
authorized payments were made for burial allowance and for 
plot or interment allowance, based on non-service connected 
death.  

In August 1998, as indicated earlier, the Board determined 
that the veteran had filed a timely notice of disagreement 
with the RO's determination to deny her claim for accrued 
benefits.  Thereafter, the RO incorporated the Board's ruling 
on timeliness, and in a September 1999 Supplemental Statement 
of the Case, determined that the appellant was still not 
entitled to accrued benefits.  

The appellant is unrepresented in this matter; and her 
contention letters seem to indicate dissatisfaction with the 
fact that her mother did not receive the adaptive housing 
grant, automobile allowance or clothing allowance prior to 
her death.  The appellant has also submitted numerous bills 
associated with the veteran's illness prior to her death.  

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors may be entitled 
to accrued benefits to which the veteran was entitled at 
death.  The accrued benefits that may be payable may be those 
owed to the beneficiary under existing ratings or decisions, 
or may be benefits that are due based on evidence in the file 
at the date of death.  The appropriate survivor may receive 
accrued benefits that are due and unpaid for a period not to 
exceed two years prior to the last date on which the 
beneficiary was entitled to receive benefits.  38 
U.S.C.A.§ 5121(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.1000(a) (1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "the accrued benefit claim is 
derivative of the veteran's claim.  Thus, the main thrust of 
the statute is to pay benefits that were 'due and unpaid' to 
the veteran based on 'existing ratings or decisions.'"  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones 
v. West, No. 136 F.3d 1296 (Fed. Cir. 1998), the Federal 
Circuit construed 38 U.S.C.A. § 5121 together with 38 
U.S.C.A. § 5101(a) (West 1991) and concluded that in order 
for accrued benefits to be payable, the veteran must have had 
a claim pending at the time of his or her death for such 
benefits or else be entitled to them under an existing rating 
or decision.  See also Marlow v. West, 98-113 (September 1, 
1999) (appellant daughter not entitled, as a matter of law, 
to accrued benefits for the two years preceding veteran's 
death because the veteran was fully compensated during that 
period and no accrued benefits were therefore payable).  In 
the Marlow case, supra, the Court did not reach the issue of 
whether a non-dependent child was eligible for accrued 
benefits.

Under VA law, assistance may be provided to a veteran in 
acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the 
veteran's disability, and necessary land therefor.  However, 
such assistance may be provided only in instances where the 
veteran is entitled to compensation for a permanent and total 
service-connected disability due to the loss, or loss of use, 
of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or to blindness in both eyes, having only light perception, 
plus loss or loss of use of one lower extremity; or to the 
loss or loss of use of one lower extremity together with (A) 
residuals of organic disease or injury, or (B) the loss or 
loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b) (1998).

Under the applicable regulations, locomotion is deemed 
"precluded" where there is a necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion, even though occasional locomotion 
by other methods may be possible.  38 C.F.R. § 3.809(d).

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
only, ankylosis of one or both knees or one or both hips due 
to service-connected disability is sufficient for entitlement 
to financial assistance.  38 U.S.C.A. §§ 3901 and 3902; 38 
C.F.R. § 3.808.  Adaptive equipment which is necessary to 
insure that the eligible person will be able to operate the 
automobile or other conveyance in a manner consistent with 
such person's safety shall be provided.  38 U.S.C.A. 
§ 3902(b)(1).  The term adaptive equipment includes that 
special equipment necessary to assist the eligible person to 
get into and out of the vehicle.  38 U.S.C.A. § 3901.

Under 38 U.S.C.A. § 1162 (West 1991), the VA shall pay a 
clothing allowance to each veteran who (1) because of a 
service-connected disability, wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) which the 
Secretary determines tends to wear out or tear the clothing 
of the veteran; or (2) uses medication which a physician has 
prescribed for a skin condition which is due to a service- 
connected disability, and the Secretary determines causes 
irreparable damage to the veteran's outer garments.  See also 
38 C.F.R. § 3.810 (1998).

Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date.  Subsequent annual 
payments for those meeting the eligibility requirements will 
become due on the anniversary date thereafter (August 1), 
both as to the initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b) 
(1998).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date.  The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1) 
(1998).

The provisions of 38 C.F.R. § 3.1003 (1998) govern the 
payment of checks unnegotiated at the time of the veteran's 
death.  Included in those provisions is that where the payee 
of a check for benefits has died prior to negotiating the 
check, the check shall be returned to the issuing office and 
canceled.  The amount represented by the returned check shall 
be payable to the living person or persons in the order of 
precedence listed in 38 C.F.R. § 3.1000(a)(1) through (4), 
except that the total amount payable shall not include any 
payment for the month in which the payee died (see section 
3.500(g)), and payments to persons described in section 
3.1000(a)(4) shall be limited to the amount necessary to 
reimburse such persons for the expenses of last sickness 
and/or burial.  (emphasis added).  

The appellant, as the veteran's daughter, feels that she 
should be paid the money which the veteran was due but did 
not receive before her death.  VA can only pay benefits as 
authorized by law.  The law specifically does not authorize 
VA to pay all of the money which the veteran would have been 
entitled to had she lived.  Rather, law restricts the payment 
of due and unpaid benefits only to those periodic benefits 
which were due and unpaid for a period not to exceed two 
years before the veteran's death.  38 U.S.C.A. 5121(a).  

During her lifetime, the veteran was 100 percent service-
connected.  However, review of the veteran's claims folder 
reveals that at the time of her death there was no pending 
formal or informal claim for any benefit.  Rather, the 
evidence shows she lost the use of both feet, and the record 
is clear that adaptive housing was approved by the RO.  The 
record, while somewhat unclear, shows that the veteran was 
also awarded an automobile allowance.  She also had received 
a clothing allowance at some time before her death.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that as a 
matter of law "a one-time payment for assistance for 
specially adapted housing does not qualify as a 'periodic 
monetary benefit' for purposes of 38 U.S.C.A. § 5121 and, 
therefore, is not payable as an accrued benefit."  Pappalardo 
v. Brown, 6 Vet. App. 63, 65 (1993).  A review of the 
statutory and regulatory provisions with regard to 
entitlement to a special home adaptation grant indicates that 
just as with regard to specially adapted housing, entitlement 
to this assistance will only be provided once.  38 U.S.C.A. 
§ 2104(a) (West 1991); 38 C.F.R. § 3.809a(c) (1998).  Thus, 
as entitlement to assistance for specially adapted housing or 
a special home adaptation grant are not "periodic monetary 
benefits" from which accrued benefits may be paid, the 
appellant's claim for accrued benefits in those regards must 
be denied as a matter of law.  Pappalardo, 6 Vet. App. at 63, 
65; Sabonis v. Brown, 6 Vet. App. at 426, 430 (1994).

Moreover, the automobile allowance program, like the adapted 
housing programs, involves a lump-sum grant which is meant to 
personally assist an eligible living veteran, and the law 
does not contemplate that entitlement is passed on to a 
survivor.  Neither the automobile or housing programs 
involves "periodic monetary benefits" which may be subject 
to a survivor's claim for accrued benefits under 38 U.S.C.A. 
§ 5121 and 38 C.F.R. § 3.1000.

Lastly, it is noted that the clothing allowance is a periodic 
payment, but the appellant is not entitled to the allowance 
as was explained to her by the RO in 1992.  The veteran died 
on August [redacted], 1992.  The law clearly states that the 
clothing allowance is given as a benefit on the anniversary 
date of August 1st of the year.  That, coupled with the fact the 
veteran's entitlement to payment ends the last day of the 
month before death, in this veteran's case it was July 31, 
1992, renders the appellant's claim for a clothing allowance 
as of August 1, 1992 implausible.  See 38 C.F.R. §§ 3.500(g); 
3.810(c)(1) (1998).  

As the Court has stated that in a case in which "the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to accrued benefits is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

